Electronically Filed
                                                        Supreme Court
                                                        SCWC-30585
                                                        27-MAR-2012
                                                        08:58 AM


                          NO. SCWC-30585

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      MARSHALL MARTINEZ, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30585; S.P.P. NO. 09-1-0009(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
     Circuit Judge Wilson, in place of Duffy, J., recused)

          Petitioner/Petitioner-Appellant Marshall Martinez’s

application for writ of certiorari filed on February 17, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, March 27, 2012.

James S. Tabe, Deputy            /s/ Mark E. Recktenwald
Public Defender, on the
application for petitioner/      /s/ Paula A. Nakayama
petitioner-appellant.
                                 /s/ Simeon R. Acoba, Jr.
Artemio C. Baxa, Deputy
Prosecuting Attorney, on the
response for respondent/         /s/ Sabrina S. McKenna
respondent-appellee.
                                 /s/ Michael D. Wilson